Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 1 of 12 Page ID #:264



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    BRIAN YOUNGBLOOD and                     Case No. 2:20-cv-06251-MCS-MRW
11    PRISCILLA HERRERA, on behalf of
      themselves and all others similarly      ORDER GRANTING IN PART AND
12    situated,                                DENYING DEFENDANT’S MOTION
13                                             TO DISMISS [21]
                        Plaintiffs,
14
15                v.
16
      CVS PHARMACY, a Rhode Island
17    Corporation,
18
                        Defendant.
19
20      I. INTRODUCTION
21         Before the Court is a Motion to Dismiss Plaintiffs’ First Amended Class Action
22   Complaint (“Motion”) filed by Defendant CVS Pharmacy. (Mot., ECF No. 21.)
23   Plaintiffs Brian Youngblood and Priscilla Herrera filed an Opposition and CVS filed a
24   Reply. (Opp., ECF No. 25; Reply, ECF No. 29.) The Court read and considered the
25   papers filed with the Motion and deemed the matter appropriate for decision without
26   oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing is therefore
27   VACATED and removed from the Court’s calendar. For the following reasons, the
28   Motion is GRANTED in part and DENIED in part.

                                              1
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 2 of 12 Page ID #:265



 1      II. FACTUAL BACKGROUND
 2         In December 2013, Youngblood first purchased an acetaminophen product for
 3   infants (the “Product”) from CVS, a pharmacy with over 9,000 locations in the United
 4   States and approximately 1,100 in California. (First Am. Class Action Compl. (“FAC”)
 5   ¶¶ 1, 11, ECF No. 14.) Youngblood continued purchasing the Product for months after
 6   this first purchase. (Id. ¶ 40.) In December 2019, Herrera first purchased the Product
 7   from a CVS for her son, who is now two years old. (Id. ¶¶ 12, 42-43.) Plaintiffs
 8   purchased the Product based on its packaging, which led them to believe that it was
 9   specifically formulated for infants and therefore different from CVS’s acetaminophen
10   product for children (the “Children’s Product”). (Id. ¶¶ 41, 46.)
11         The packaging is presented in the FAC as follows:
12
13
14
15
16
17
18
19
20
21                  Product                            Children's Product

22   (Id. ¶¶ 28, 30.)
23         The word “Infants” displayed in distinct yellow font, the photo of a mother and
24   child, and the Product’s instruction to “Compare to the active ingredients in Infants’
25   Tylenol Oral Suspension” formed their belief that the Product was specially made for
26   infants. (Id. ¶ 28.) A comparison with the Children’s product would reinforce Plaintiffs’
27   belief because it displays an image of a parent holding what appears to be an older child
28   and states that it is “For Ages 2 to 11.” (Id. ¶ 30.) The dosage of the Product and the
                                                 2
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 3 of 12 Page ID #:266



 1   Children’s Product is 160 mg/5 mL. (Id. ¶¶ 17-20.) Hence, despite their distinct
 2   packaging, the Product and Children’s Product contain identical formulations and the
 3   only difference is that the Product comes with a syringe while the Children’s Product
 4   comes with a plastic cup. (Id. ¶¶ 21-23, 30.) CVS nevertheless sells the Product for
 5   $6.49 per ounce of medicine and the Children’s Product for $8.79 per eight ounces of
 6   medicine. (Id. ¶ 32.)
 7          Based on these allegations, Plaintiffs bring the following claims on behalf of
 8   themselves and a nationwide class: (1) violations of Consumer Legal Remedies Act
 9   (“CLRA”), Civ. Code §§ 1750, et seq.; (2) False Advertising Law (“FAL”), Bus. &
10   Prof. Code §§ 1750, et seq.; and the unfair, unlawful and fraudulent business prongs of
11   the Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 1720, et seq. (Id. ¶¶ 74-
12   125.)1 Plaintiffs define the nationwide class as all “persons who purchased the [Product]
13   for personal use and not for resale in the United States.” (Id. ¶ 64.)
14       III.   LEGAL STANDARD
15          A. Rule 12(b)(6)
16          “To survive a motion to dismiss, a complaint must contain sufficient factual
17   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
18   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
19   570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content
20   that allows the court to draw the reasonable inference that the defendant is liable for the
21   misconduct alleged.” Iqbal, 556 U.S. at 678. The determination of whether a complaint
22   satisfies the plausibility standard is a “context-specific task that requires the reviewing
23   court to draw on its judicial experience and common sense.” Id. at 679. Generally, a
24   court must accept the factual allegations in the pleadings as true and view them in the
25
26
     1
       The Court disregards allegations in the Motion or Opposition that are not in the FAC or judicially-
27   noticed evidence. Schneider v. California Dep't of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998)
     (“The ‘new’ allegations contained in the… opposition… are irrelevant for Rule 12(b)(6) purposes.”).
28
                                                      3
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 4 of 12 Page ID #:267



 1   light most favorable to the plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir.
 2   2017). But a court is “not bound to accept as true a legal conclusion couched as a factual
 3   allegation.” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S. at 555).
 4   Amendment should be granted unless the complaint cannot be saved by amendment.
 5   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
 6         There are two instances in which courts may consider information outside of the
 7   complaint without converting a Rule 12(b)(6) motion into one for summary judgment:
 8   judicial notice and incorporation by reference. United States v. Ritchie, 342 F.3d 903,
 9   908 (9th Cir. 2003). Judicial notice allows courts to consider a fact that is not subject to
10   reasonable dispute because it is generally known within the territory or can be
11   determined from sources of unquestionable accuracy. Fed. R. Evid. 201. Incorporation
12   by reference allows a court to consider documents which are (1) referenced in the
13   complaint, (2) central to the plaintiff's claim, and (3) of unquestioned authenticity by
14   either party. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
15         B. Rule 12(b)(2)
16         Under Rule 12(b)(2), a defendant may seek dismissal of an action due to lack of
17   personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “When a district court acts on a
18   defendant's motion to dismiss under Rule 12(b)(2) without holding an evidentiary
19   hearing, the plaintiff need only make a prima facie showing of jurisdictional facts to
20   withstand the motion to dismiss.” Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).
21         C. Rule 9(b)
22         Rule 9(b)’s heightened pleading standard applies to Plaintiffs’ false advertising
23   claims. Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Under Rule
24   9(b), Plaintiffs must “state with particularity the circumstances constituting fraud or
25   mistake.” Fed. R. Civ. P. 9(b). The complaint must identify the “who, what, when,
26   where, and how” of the fraudulent misconduct, “as well as what is false or misleading
27   about” it, and “why it is false.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,
28   1055 (9th Cir. 2011) (internal quotation marks omitted).
                                                  4
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 5 of 12 Page ID #:268



 1      IV.    REQUEST FOR JUDICIAL NOTICE
 2         CVS asks the Court to consider its own version of the labeling on the Product
 3   and Children’s Product (Exs. 1-2); an image of the syringe and dosing cup included in
 4   the Product and Children’s Product, respectively (Ex. 3); (3) court orders from Elkies
 5   v. Johnson & Johnson Servs., Inc., Case No. cv-17-7320-GW-(JEMx) (C.D. Cal. 2017)
 6   (“Elkies”) (Ex. 4-5); and an excerpt from the U.S. Food & Drug Administration’s
 7   (“FDA”) website (Ex. 6). (Request for Judicial (“RJN”), ECF No. 22.) Plaintiffs oppose
 8   the RJN as to exhibit 1-3 only. (See Pls.’ Opp. to RJN, ECF No. 26.)
 9         The Court may consider Exhibit 6, as it is an indisputably authentic excerpt of a
10   government website that is relevant to Plaintiffs’ claims. Daniels-Hall v. Nat'l Educ.
11   Ass'n, 629 F.3d 992, 998-99 (9th Cir. 2010) (“It is appropriate to take judicial notice of
12   this information, as it was made publicly available by government entities…, and
13   neither party disputes the authenticity of the web sites or the accuracy of the information
14   displayed therein”). The Court may consider Elkies as persuasive authority, but it need
15   not take judicial notice of the orders submitted by CVS. The Court declines to take
16   judicial notice of CVS’s proffered packaging images, as well as the images of the
17   syringe and dosing cup, because Plaintiffs dispute their authenticity. (See Pls.’ Opp. to
18   RJN 3-5); see also, e.g., Marder, 450 F.3d 448 (considering extraneous document
19   appropriate only when authenticity is not questioned); Fed. R. Evid. 201(a) and (b)
20   advisory committee's notes (noting that a “high degree of indisputability is the essential
21   prerequisite” to taking judicial notice and “the tradition has been one of caution in
22   requiring that the matter be beyond reasonable controversy.”)
23         CVS’s RJN is GRANTED as to exhibit 6 only and DENIED in all other respects.
24      V. DISCUSSION
25         CVS argues that all Plaintiffs’ claims fail for the same reasons: (1) Plaintiffs’
26   allegations amount to a non-justiciable complaint about pricing differences; (2) no
27   reasonable consumer would interpret the products’ price difference to mean that the
28   products offer different medicine; (3) the packaging discloses that both products contain
                                                 5
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 6 of 12 Page ID #:269



 1   identical medicine; and (4) nothing on the packaging misleads customers. CVS further
 2   argues that Plaintiffs’ prayer for equitable relief should be dismissed because legal
 3   remedies are adequate, and that Plaintiffs’ class allegations should be dismissed.
 4                A. Motion to Dismiss All Claims
 5         To state a claim under the UCL, FAL, or CLRA, Plaintiffs must allege facts
 6   showing that the advertisement in question is misleading to a reasonable consumer. In
 7   re: 5 Hour Energy, No. MDL 13–2438 PSG (PLAx), 2014 WL 5311272, at *23 (C.D.
 8   Cal. Sept. 4, 2014) (holding that “reasonable consumer” standard applies to UCL, FAL,
 9   and CLRA claims) (citing Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir.
10   2008)). False advertisement laws prohibit “not only advertising which is false, but also
11   advertising which[,] although true, is either actually misleading or which has a capacity,
12   likelihood or tendency to deceive or confuse the public.’” Williams, 552 F.3d at 938
13   (quoting Kasky v. Nike, Inc., 27 Cal. 4th 939, 951 (2002)).
14         Citing Boris v. Walmart Stores, Inc., 35 F. Supp. 3d 1163 (C.D. Cal. 2014), aff’d
15   649 Fed. App’x 424 (9th Cir. 2016), CVS spills much ink arguing that the consumer
16   protection laws on which Plaintiffs rely are not vehicles for courts to establish retail
17   prices. (Mot. 1-6; 12-14; Reply 1-5.) While CVS’s observation is correct generally, it
18   does not support dismissal of Plaintiffs’ claims, which are premised on the distinct
19   allegation that “CVS’s packaging creates the misleading and deceptive representation
20   that the [Product] is specially formulated for infants or otherwise possesses some unique
21   medicinal property.” (Opp. 7) (citing FAC ¶¶ 4, 41, 46.) Unlike in Boris, Plaintiffs here
22   “are not contending that the price is the source of CVS’s deception.” (Id.; see also F.
23   App’x at 425 (“The fatal flaw in all of Boris' claims is his assertion that the mere fact
24   of the proximate presentation of the two products with their different colors and prices
25   is sufficient to run afoul of [the UCL, FAL, and CLRA] even though the ingredients
26   and their amounts are listed on the packages.”) Plaintiffs instead point to factors beyond
27   price differential that led them to believe that the Product was specially made for infants
28   and therefore different than the Children’s Product: (1) the name “Infants’ Pain +
                                                 6
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 7 of 12 Page ID #:270



 1
     Fever”; (2) the instruction to “Compare to active ingredients in Infants’ Tylenol Oral
 2
     Suspension”; and (3) the picture of what appears to be a mother holding a young child
 3
     relative to the older child featured on the Children’s Product. (Opp. 8-9.) On this point,
 4
     the Hon. George H. Wu’s interpretation of virtually identical allegations and packaging
 5
     is persuasive:
 6
           A picture of mother-and-baby, along with the word ‘Infants,’ but without
 7         any express disclosure that the medicine in the bottle is exactly the same,
 8         and provided at the exact same concentration, as Children’s, could lead a
           significant portion of the general consuming public or of parents of infants
 9         and children under two years old, to conclude that Infants’ is unique or
10         specially formulate for children under two.
     Elkies, No. 2:17-cv-07320, at 8.
11
           CVS argues that the Product’s packaging “is well inside the line drawn by the
12
     Elkies court” because it “communicates that the medicine is the same as the medicine
13
     in the Children’s Product, while also communicating that the [Product] contains a
14
     dosing syringe in contrast to the dosing cup included in the Children’s Product.” (Mot.
15
     15.) But comparing each product’s packaging in conjunction with the FAC’s allegations
16
     construed in a light most favorable to Plaintiffs, the Court cannot find as a matter of law
17
     that the Product’s packaging “communicates that the medicine is the same as the
18
     medicine in the Children’s Product” such that no reasonable consumer would be
19
     deceived. (FAC ¶¶ 27, 30, 52, 55, 107.) While both the Product and Children’s Product
20
     disclose “ACETAMINOPHEN 160 mg/5 mL,” they also feature children of different
21
     ages and the Product prominently suggests that it is for “Infants” while instructing
22
     consumers to “Compare to the active ingredients in Infants’ Tylenol Oral Suspension.”
23
     (Id. ¶¶ 28, 30.) These features cut against CVS’s claim that no reasonable consumer
24
     would believe that the Product was specially formulated for infants. Mullins v. Premier
25
     Nutrition Corp., 178 F. Supp. 3d 867, 891 (N.D. Cal. 2016) (“Premier cannot run from
26
     the fact that it sells Joint Juice. The name alone implies that the whole point to drinking
27
     the product is to receive joint health benefits.”) And CVS can cite no authority to
28
                                                 7
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 8 of 12 Page ID #:271



 1   support that displaying the acetaminophen concentration on each package, or including
 2   a syringe in the Product box, forecloses all reasonable inferences that the medicine is
 3   specially made for infants. Elkies, No. 2:17-cv-07320, at 8 (implying that inclusion of
 4   acetaminophen concentration on Infants’ Tylenol packaging did not amount to an
 5   “express disclosure that the medicine in the bottle is exactly the same, and provided at
 6   the same concentration, as Children’s.”) Even if the Product’s packaging contains only
 7   true statements, a reasonable juror could nevertheless conclude that it is “has a capacity,
 8   likelihood or tendency to deceive or confuse the public.’” Williams, 552 F.3d at 938
 9   (citations omitted.) While CVS’s contrary interpretation of the Product’s packaging is
10   reasonable, it is not grounds for Rule 12 dismissal. Bruton v. Gerber Prod. Co., No. 12-
11   CV-02412-LHK, 2014 WL 172111, at *11 (N.D. Cal. Jan. 15, 2014) (“[T]he Court
12   concludes that whether a reasonable consumer would or would not have been misled by
13   Gerber's label statements is a question of fact not suitable for resolution on a motion to
14   dismiss.”) (citing Williams, 552 F.3d at 938–39 (“[W]hether a business practice is
15   deceptive will usually be a question of fact not appropriate for decision on” a motion to
16   dismiss); Khasin v. Hershey Co., No. 12–1862, 2012 WL 5471153, at *7 (N.D. Cal.
17   Nov. 9, 2012) (rejecting a similar plausibility argument because “the issues Defendant
18   raise[s] ultimately involve questions of fact as to whether Plaintiff was or was not
19   deceived by the labeling; this argument is therefore beyond the scope of this Rule
20   12(b)(6) motion”)). This determination is consistent with Boris, which left open the
21   possibility that additional factors suggesting consumer confusion stemming from
22   deceptive packaging, like Plaintiffs have alleged here, would “nudge[] their claims
23   across the line from conceivable to plausible.” Twombly, 550 U.S. at 555; see also 649
24   F. App'x at 525 (stressing that plaintiff had not requested leave to amend and stating
25   that “[w]e express no opinion on whether color or price or both could contribute to a
26   claim under a set of circumstances not before us.”)
27         CVS’s theory that all Plaintiffs’ claims fail as a matter of law is meritless.
28                B. Motion to Dismiss Prayer for Equitable Relief
                                                 8
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 9 of 12 Page ID #:272



 1
            It “is axiomatic that a court should determine the adequacy of a remedy in law
 2
     before resorting to equitable relief.” Franklin v. Gwinnett Cnty. Pub. Sch., 503 U.S. 60,
 3
     75–76 (1992). Under Plaintiffs’ claim for CLRA violations, Plaintiffs “seek restitution
 4
     and an order enjoining [CVS] from engaging in the methods, acts, and practices alleged
 5
     herein…” (FAC ¶ 103.) Under Plaintiffs’ claim for UCL violations, Plaintiffs “seek an
 6
     order… enjoining [CVS] from engaging in the unfair and fraudulent business practices
 7
     alleged herein in connection with the sale of the” Product.” (Id. ¶¶ 118, 124.) Plaintiffs
 8
     generally pray for restitution and an “order enjoining [CVS] from pursuing the policies,
 9
     acts, and practices complained of herein.” (Id. PRAYER FOR RELIEF.)
10
            CVS argues that Plaintiffs have “an adequate remedy at law” and are thus not
11
     entitled to equitable relief. (Mot. 21) (citing Sonner v. Premier Nutrition Corp., 971
12
     F.3d 834, 844 (9th Cir. 2020) (“Sonner must establish that she lacks an adequate remedy
13
     at law before securing equitable restitution for past harm under the UCL and CLRA.”)
14
     (citing Mort v. United States, 86 F.3d 890, 892 (9th Cir. 1996)).) 2 Plaintiffs argue that
15
     Sonner and Mort are inapposite, and that a plaintiff need not “establish that she has an
16
     adequate remedy at law” to avoid dismissal of a prayer for equitable relief at the
17
     pleading stage. (Opp. 18-21.)
18
            The Court need not decide whether Sonner forecloses Plaintiffs’ prayer for
19
     equitable relief because that prayer is fatally vague and unaccompanied by any facts to
20
     support that legal damages would not make Plaintiffs whole. Philips v. Ford Motor Co.,
21
     2015 WL 4111448, *16 (N.D. Cal. July 7, 2015) (noting that a “plaintiff seeking
22
     equitable relief in California must establish that there is no adequate remedy at law
23
     available.”) Plaintiffs’ Opposition all but admits as much, and requests leave to amend
24
     so that Plaintiffs can clarify their alleged entitlement to equitable relief. (Opp. 18, 21)
25
     (“Had CVS properly conferred, Plaintiffs could and would have alleged express facts
26
27
     2
      The Court considers this argument despite CVS’s failure to raise it during meet and confer, but will
28   not tolerate future deviation from Local Rules. (See Opp. 17-18; Reply 10 n. 11.)

                                                      9
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 10 of 12 Page ID #:273



  1
      to further differentiate the equitable claims from the legal, which could have resolved
  2
      the issue… Plaintiffs respectfully request leave to amend.”) Indeed, the FAC’s only
  3
      clues as to what equitable relief Plaintiffs seek are vague requests for restitution and
  4
      orders enjoining CVS from unidentified “practices alleged” or “complained of.” (FAC
  5
      ¶¶ 103, 118, 124.) Plaintiffs do not even allege that legal remedies are inadequate, let
  6
      alone facts to support that contention. (See generally id.) Notwithstanding potential
  7
      application of Sonner, these pleading deficiencies independently warrant dismissal so
  8
      that Plaintiffs can clarify the bases and nature of their equitable prayer. See, e.g.,
  9
      LaFontaine v. Mitsubishi Motors No. Am., Inc., No. SACV 16-00943 JVS (FFMx),
 10
      2017 WL 8220705, at *7 (C.D. Cal. Feb. 23, 2017) (dismissing UCL claim without
 11
      prejudice in part because plaintiff “has not plead that he does not have an adequate
 12
      remedy at law...”).
 13
             CVS’s Motion is GRANTED with leave to amend to the extent Plaintiffs seek
 14
      injunctive relief.
 15
                    C. Motion to Dismiss Nationwide Class Allegations
 16
             CVS moves to dismiss Plaintiffs’ nationwide class allegations under Rule
 17
      12(b)(2) for lack of personal jurisdiction, standing, and “because there can be no extra-
 18
      territorial application of California consumer protection statutes to non-residents of
 19
      California for purchases made outside of California.” (Mot. 22.) CVS acknowledges
 20
      “that Courts generally defer ultimate resolution of these issues until class certification”
 21
      but raises them “now to preserve” the arguments. (Id. 23) (citing Robinson v. Unilever
 22
      United States, Inc., No. CV 17-3010-DMG (AJWx), 2018 WL 6136139, at *3 (C.D.
 23
      Cal. June 25, 2018).)
 24
             The Court agrees with CVS that resolving its Rule 12(b)(2)-based challenge
 25
      would be premature.3 Most of CVS’s authority either addresses the class certification
 26
 27
      3
        CVS does not move to strike under Rule 12(f) and the Court therefore only addresses grounds for
 28   dismissal under Rule 12(b)(2).

                                                     10
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 11 of 12 Page ID #:274



  1   stage or denies CVS’s very arguments at the pleading stage. Robinson, 2018 WL
  2   6136139, at *4 (“If and when Plaintiff moves for class certification, then the Court will
  3   determine whether dissimilarities between Plaintiff's California law claims and those of
  4   non-resident putative class members preclude Plaintiff from asserting the latter in a
  5   representative capacity.”) (citing Mazza v. Am. Honda Motor Co., 666 F.3d 581, 596
  6   (9th Cir. 2012); Melendres v. Arpaio, 784 F.3d 1254, 1262) (9th Cir. 2015) (“[A]ny
  7   issues regarding the relationship between the class representative and the passive class
  8   members—such as dissimilarity in injuries suffered—are relevant only to class
  9   certification, not to standing”) (citations omitted).) CVS’s authority pertaining to
 10   standing at the pleading stage is inapposite because it addresses situations where named
 11   plaintiffs or class members sought recovery in connection with products they did not
 12   purchase. (Mot. 23) (citing Contreras v. Johnson & Johnson Consumer Cos, Inc., No.
 13   CV 12-7099-GW (SHx), 2012 WL 12096581, at *2 (C.D. Cal. Nov. 29, 2012) (“The
 14   case is dismissed except for the product that Plaintiff purchased…”); Smedt v. Hain
 15   Celestial Grp., Inc., No. 5:12-CV-03029-EJD, 2014 WL 2466881, at *7 (N.D. Cal. May
 16   30, 2014) (“Plaintiff lacks standing to bring claims as to unpurchased products and the
 17   claims[] are dismissed without prejudice.”); Johns v. Bayer Corp., No. 09CV1935 DMS
 18   (JMA), 2010 WL 476688, at *5 (S.D. Cal. Feb. 9, 2010) (“Plaintiff, therefore, has
 19   standing under the UCL and CLRA to pursue his claim regarding Men's Health product
 20   and the representations contained on that product; but he lacks standing to pursue any
 21   other alleged claim under the UCL or CLRA.”).) Here, in contrast, Plaintiffs’
 22   nationwide class is defined as all “persons who purchased the [Product] for personal
 23   use and not for resale in the United States” and the named Plaintiffs only seek recovery
 24   in connection with products they purchased. (FAC ¶ 64; Opp. 23.)
 25         CVS’s authority striking nationwide class allegations at the pleading stage due to
 26   material differences in relevant state laws does not bind this Court and is nevertheless
 27   distinguishable. (Mot. 23-24) (citing Mosqueda v. Am. Honda Motor Co., Inc., 443 F.
 28   Supp. 3d 1115, 1125 (C.D. Cal. 2020); Cadena v. Am. Honda Motor Co., No. CV18-
                                                 11
Case 2:20-cv-06251-MCS-MRW Document 31 Filed 10/15/20 Page 12 of 12 Page ID #:275



  1   4007-MWF (PJWx), 2019 WL 3059931, at *8 (C.D. Cal. May 29, 2019).) The motions
  2   to dismiss in both Mosqueda and Cadena analyzed, in detail, the “material differences
  3   between” the consumer production statutes in the applicable states as applied to the
  4   automotive industry, establishing that “each state at issue would be impaired in its
  5   ability to protect consumers within its borders if California law were applied to all
  6   claims of the nationwide class.” 443 F. Supp. 3d at 1126; 2019 WL 3059931, at *8.
  7   CVS attempts no such analysis here, and the Court identifies no compelling difference
  8   between the law of California and another state that warrants Rule 12 dismissal of all
  9   Plaintiffs’ nationwide claims. In fact, CVS did not even respond to Plaintiffs’ arguments
 10   in opposition to CVS’s Rule 12(b)(2) challenge, confirming that this challenge was
 11   prematurely raised “to preserve it.” (Mot. 23; see also generally Reply.) CVS’s
 12   arguments are therefore premature, deficient, and must be rejected.
 13         CVS’s Motion under Rule 12(b)(2) is DENIED.
 14      VI.   CONCLUSION
 15         CVS’s Motion is GRANTED with leave to amend to the extent Plaintiffs seek
 16   injunctive relief and DENIED in all other respects. If Plaintiffs choose to file a Second
 17   Amended Complaint, they must do so within 10 days of this Order. If Plaintiffs do not
 18   so file, CVS must answer Plaintiffs’ FAC within 14 days of this Order.
 19
 20   IT IS SO ORDERED.
 21
 22   Dated: October 15, 2020         ________________________________
 23                                        MARK C. SCARSI
                                           UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
                                                 12
